Citation Nr: 0604818	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-25 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from August 1991 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for post-
traumatic stress disorder and assigned a noncompensable 
evaluation thereto. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC, in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reveals that the veteran underwent VA examination 
in October 2002 and complained of agitation and difficulty 
sleeping; he denied drug use.  At a February 2004 VA 
examination, there was no mention of drug use.  In a letter 
from the veteran dated in June 2005, however, he advised VA 
that he was not only a methamphetamine user, but that he 
manufactured and sold the drug and was unable to maintain 
employment because of his drug use.  The veteran reported 
that he began a twenty-eight day inpatient program for drug 
addiction at a VA medical facility on June 6, 2005.

The record does not include the June 2005 treatment records 
nor does it include a medical opinion as to the level of 
disability that may be attributed to service-connected post-
traumatic stress disorder in relation to drug abuse.  The 
Board finds that this matter must be remanded to obtain 
current treatment records as well as a medical opinion as to 
the disability that may be attributed to post-traumatic 
stress disorder.  This development is required under 
38 C.F.R. § 3.159(c)(3) and (4) as the record does not 
contain sufficient competent medical evidence to decide the 
claim.

Therefore, this matter is remanded for the following action:

1.  Obtain all treatment records, 
including records of a June 2005 
inpatient treatment for drug addiction, 
reflecting treatment for psychiatric 
complaints.  Place all records located in 
the veteran's claims folder.

2.  After all treatment records have been 
obtained, schedule the veteran for a 
psychiatric examination to determine the 
nature and severity of his psychiatric 
complaints.  The examiner should review 
all pertinent evidence in the veteran's 
claims folder, perform all necessary 
clinical testing, and render all 
appropriate diagnoses.  The examiner 
should be specifically requested to state 
whether the veteran is socially and 
industrially impaired as a result of 
post-traumatic stress disorder, and 
whether any element of drug addiction is 
medically linked to post-traumatic stress 
disorder.  All opinions expressed must be 
supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

